Citation Nr: 0832506	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from September 
1983 to July 1986, from January 1987 to October 1994, and had 
subsequent service in the National Guard.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2007.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Low back disability was not manifested during active duty 
service or for many years thereafter.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2004.  In October 2007, he was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO subsequently readjudicated 
the underlying claim as evidenced by a May 2008 supplemental 
statement of the case.  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service VA medical records, and post-service 
private medical records.  The evidence of record also 
contains a report of VA examination performed in May 2008.  
The examination report obtained is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records dated in August 1984 reflect that the 
veteran complained of back pains.  He denied recurrent low 
back pain at the time of examinations in October 1986 and 
July 1988, and his spine was clinically evaluated as normal 
at those times.  The veteran did complain of recurrent back 
pain at the time of a separation examination in September 
1994, but again his spine was clinically evaluated as normal.  
A subsequent September 1999 examination report also reflects 
that the veteran's spine and other musculoskeletal were 
clinically evaluated as normal.  

Private medical records from Dragon Family Medicine dated in 
March 2005 reflect that the veteran was assessed with low 
back pain.  

In an April 2005 letter, Dr. P.O. stated that the veteran had 
chronic intermittent back problems since the veteran was in 
the military.  Dr. P.O. noted that the veteran worked on 
helicopter repair and did a lot of lifting during active 
service, which Dr. P.O. believed was the source of his 
problems.  Dr. P.O. stated that the veteran had no history of 
acute back injury and no other historical source for his back 
problems.  

The veteran underwent a VA examination in May 2008.  The 
examiner reviewed the veteran's claims file.  The veteran 
stated that he lifted and moved tool boxes repetitively 
during active service.  He reported that he had low back pain 
at night and had to sleep with a pillow under his legs.  He 
claimed that his post-service occupation was in land 
surveying for 3 years, followed by his current employment at 
the post office.  He stated that he had to lift at work and 
recalled his back giving out once at work while lifting a 
mail tray.  

The veteran underwent an x-ray on the lumbosacral spine.  X-
ray findings were unremarkable.  Following physical 
examination, the examiner opined that lumbar spine strain is 
less likely as not caused by or a result of active duty 
military service.  The examiner reasoned that there was no 
evidence of a chronic back condition from the time of 
military service.  The veteran complained of back pain when 
he was discharged but had a normal exam.  He did not complain 
of back pain again until 1999 when he was working at the post 
office, and by the veteran's own account he had back problems 
related to his job.  The examiner also noted that the veteran 
worked as a letter carrier which required walking and 
carrying mail.  The veteran again denied back pain on several 
more occasions before beginning to chronically complain and 
seek treatment in 2005.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service or any 
incident therein.  The Board notes that the veteran 
complained of back pains in service in 1984.  However, the 
veteran's spine was clinically evaluated as normal on several 
occasions following the injury, including upon separation 
from service.  The clinically normal spinal findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no low back 
disability was present at those times.  The September 1994 
examiner's finding of a clinically normal spine is even more 
significant since the examiner knew of the complaint of back 
pain; nevertheless, a low back disorder was not detected.  
The Board views these inservice examination reports as 
competent evidence that there was no low back disability at 
those times.  

The Board also notes that the lack of any evidence of 
continuing low back disability for several years after 
service is itself evidence which tends to show that no low 
back disability was incurred as a result of service.  With 
respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for several years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

Finally, the Board believes it significant that the May 2008 
medical examiner opined that lumbar spine strain was not 
etiologically related to service.  This detailed opinion was 
based on based on examination of the veteran and review of 
the claims file.  The Board believes it is entitled to 
considerable weight and is competent evidence regarding 
causation of the disability at issue.  Moreover, it is 
consistent with and fully supported by the various inservice 
examiner's reports of a clinically normal spine.  

The Board has considered the letter from Dr. P.O. dated in 
April 2005 which stated that the veteran's chronic 
intermittent back problems were likely due to lifting the 
veteran did repairing helicopters in service.  However, it 
appears that the examiner was relying on history reported by 
the veteran.  The opinion was based solely on the veteran's 
reported history without evidence of independent review of 
the file.  Therefore, when compared to the May 2008 VA 
examination report, Dr. P.O.'s opinion is of lesser probative 
value.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.  

While acknowledging the veteran's statements that his current 
low back disability is etiologically related to service, the 
veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although medical evidence demonstrates a 
current diagnosis of low back disability, such post-service 
findings fail to establish any relationship between the 
current disability and service.  A chronic low back 
disability was not manifested during service, or for many 
years thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for low back disability.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for low back disability is 
not warranted.  

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


